Citation Nr: 0317403	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the left forearm, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter arises from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran is right-hand dominant.  

3.  The veteran's residuals of a gunshot wound to the left 
forearm (involving Muscle Group VII) are not objectively 
shown to involve any neurological deficits, loss of strength, 
and are not productive of more than moderate impairment.  


CONCLUSION OF LAW

The criteria for assignment of a disability evaluation in 
excess of 10 percent for residuals of a gunshot wound to the 
left forearm (involving Muscle Group VII) have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5307 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that his service-connected 
residuals of a gunshot wound to the left forearm, involving 
Muscle Group VII, is of greater severity than reflected by 
the currently assigned 10 percent disability evaluation.  
Accordingly, he maintains that assignment of a disability 
evaluation in excess of 10 percent is warranted.  In such 
cases, the VA has a duty to assist the veteran in developing 
evidence to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for an increased 
rating for residuals of a gunshot wound to the left forearm.  
In addition, the Board finds that the veteran has been 
provided with notice of what evidence the VA would obtain and 
the evidence he was to provide.  In that regard, the Board 
concludes that the discussions as contained in the initial 
rating decision, in the subsequent statement of the case, and 
in correspondence to the veteran dated in January 2002, April 
2002, July 2002, and January 2003 have effectively provided 
him with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim for an evaluation in excess of 10 percent for residuals 
of a gunshot wound to the left forearm.  The Board finds that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  By that correspondence, the 
veteran was advised of the evidence necessary to substantiate 
his claim for an increased rating, and what evidence was 
necessary to show that his left forearm disability was of 
greater severity than reflected by the currently assigned 
rating.  In addition, by those documents, the veteran has 
been informed of what evidence the VA would attempt to 
obtain, and what evidence he was responsible for providing.  
Further, via the above-captioned documents, the veteran was 
advised of the relevant statutes and regulations applicable 
to his claim, and of his rights and duties under the VCAA.  
In view of the nature of the veteran's service-connected 
disability, as well as the evidence already obtained, the 
Board finds that the VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claim for an increased rating, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed.  In short, the Board finds that all evidence 
necessary for an equitable disposition of the issue of 
entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left forearm involving 
Muscle Group VII has been obtained.  The evidence of record 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, and statements offered by the veteran in 
support of his claim.  In addition, the Board observes that 
the veteran appeared at a personal hearing at the RO before 
the undersigned Acting Veterans Law Judge in January 2003, 
and presented testimony in support of his claim.  

In any event, pursuant to the clinical findings as set forth 
in VA rating examination reports, the Board finds that all 
relevant aspects of the veteran's service-connected residuals 
of a gunshot wound to the left forearm have been addressed to 
the extent practicable.  The Board finds that the rating 
examination reports in conjunction with the clinical 
treatment records provide a sufficiently accurate picture of 
the veteran's service-connected left forearm disability as to 
allow for an equitable determination of that issue without 
requiring further attempts to obtain additional clinical 
treatment records which may not be available.  Accordingly, 
in light of the foregoing, the Board concludes that 
scheduling the veteran for further rating examinations or to 
obtain additional clinical treatment records would likely 
result in unnecessary delay, and would not add anything of 
substance to the evidentiary record.  The Board is unaware of 
any additional relevant evidence which is available in 
connection with the veteran's claim, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate his claim for assignment 
of an evaluation in excess of 10 percent for residuals of a 
gunshot wound to the left forearm.  Accordingly, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  

Historically, service connection for residuals of a gunshot 
wound to the left forearm involving Muscle Group VII was 
established by a rating decision of August 1970.  An initial 
10 percent evaluation was assigned under the diagnostic code 
then extant, Diagnostic Code 5313, effective from March 28, 
1970.  At that time, the veteran had undergone a VA rating 
examination in June 1970, and reported that he sustained a 
gunshot wound to the left forearm while on patrol in March 
1969.  

The veteran did not know then if the wound had been caused by 
either a gunshot or by shrapnel, and stated that he 
experienced recurrent numbness of the entire left forearm and 
left hand approximately once or twice a week.  Such 
sensations would persist from three- to five-minutes and 
occurred spontaneously.  In addition, the veteran complained 
that his forearm felt tired all of the time.  The veteran was 
noted to be right-hand dominant, and a scar at the site of 
entry of a pellet was noted on the flexor surface of the 
upper left forearm on the radial aspect.  The scar was 
characterized as being oval-shaped, measuring 2-centimeters 
(cm) by 1-cm.  There was a scar at the site of the exit wound 
in the lateral aspect of the upper left forearm.  The scar 
was described as vertically placed and measured 5-cm in 
length and 1 1/2-cm at its widest point.  There was no loss of 
underlying tissue, and the veteran had full range of motion 
in all joints of the upper left extremity.  There was no 
atrophy, no loss of strength, and the veteran's grip was 
characterized as good.  The examiner concluded with a 
diagnosis of residuals of a wound to the left forearm with no 
disability.  The neurological portion of the examination 
contained the examiner's opinion that the examination was 
within physiological limits of normal.  Grip strength was 
good bilaterally, measuring 90 in the right hand, and 80 in 
the left hand with a dynamometer.  Sensory examination did 
not disclose any impairment to pinprick sensation.  The 
neurologist concluded with a diagnosis of no neurological 
disease.  

The veteran submitted a claim for an increased rating in 
January 2002.  He underwent a VA rating examination in 
January 2002 and a neurological examination in February 2002.  
On the basis of the findings contained in those examination 
reports, as will be discussed fully below, the veteran's 
claim for an increased rating for his residuals of a gunshot 
wound to the left forearm involving Muscle Group VII was 
denied pursuant to an April 2002 rating decision.  This 
appeal followed.  In addition, by that decision, service 
connection was established for the residual wound scars on 
the veteran's left forearm, and a 10 percent evaluation was 
assigned, effective from January 11, 2002.  The veteran did 
not appeal that portion of the rating decision which granted 
service connection for his residual scar, and such issue will 
not be addressed further here.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability evaluation is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 44, 58 (1994).  Further, where there is a 
question as to which of two disability ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2002).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2002), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2002).  

The veteran's service connected residuals of a gunshot wound 
to the left forearm are currently evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5307 (2002).  
Those criteria contemplate assignment of disability 
evaluations for disabilities involving Muscle Group VII 
regarding flexion of the wrist and fingers, muscles arising 
from the internal condyle of the humerous, flexors of the 
carpus and long flexors of the fingers and thumb, as well as 
the pronator.  In addition, Diagnostic Code 5307 
distinguishes between the dominant and non-dominant extremity 
in providing for assignment of disability ratings.  In the 
present case, the veteran's service-connected left forearm 
disability involves the non-dominant extremity, and the 
Board's discussion of Diagnostic Code 5307 will be limited to 
addressing the criteria for that extremity.  Under Diagnostic 
Code 5307, a noncompensable evaluation will be assigned where 
there is slight functional impairment of Muscle Group VII.  A 
10 percent evaluation is contemplated for moderate functional 
impairment, and a 20 percent evaluation is assigned for 
moderately severe functional impairment.  A 30 percent 
evaluation, the highest rating available for functional 
impairment involving the non-dominant extremity, is assigned 
where there is severe functional impairment involving Muscle 
Group VII.  Id.  

In connection with the present claim, the veteran underwent a 
VA rating examination in January 2002.  The report of that 
examination reflects that he complained of experiencing 
progressive pain, weakness, and numbness in his left forearm 
and hand.  The veteran offered that while working in his job 
as a letter carrier with the United States Postal Service, he 
tended to avoid using his left arm and hand, but stated that 
he had not seen a physician for those problems in 15 years.  
On examination, the veteran was shown to have 5/5 strength of 
the wrist extenders and flexors.  Left grip was shown to be 
adequate, and well-healed entrance and exit wound scars were 
noted.  On the extensor surface of the left forearm, there 
was hypoesthesia to light touch and pinprick of the fingers.  
The veteran had no forearm muscle atrophy, and measurements 
of both forearms were equal.  The examiner concluded with a 
diagnosis of residuals, status-post gunshot wound of the left 
forearm.  

The veteran underwent electrodiagnostic testing by the VA in 
February 2002.  The report discloses that left medial nerve 
conduction and wrist latencies were normal.  Prolonged ulnar 
velocity was noted across the elbow, but was otherwise normal 
distally and with normal latencies.  Distal sensory latency 
was normal, and the veteran had an essentially normal EMG 
with no de-nervation or myopathy.  The examiner concluded 
with a diagnosis of mild left ulnar palsy.  

The veteran submitted statements to the effect that he 
experienced numbness in his fingers, pain in the left 
forearm, and loss of strength in his left hand grip 
accompanied by pain in his left palm.  In addition, he 
complained of experiencing rapid fatigue in his left 
extremity.  According to the veteran, an examining physician 
advised him that surgery would be impracticable and that he 
would be better off coping with his symptoms.  

At his personal hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that he was not 
undergoing any treatment for his service-connected left 
forearm disability, and that he worked for the U.S. Postal 
Service as a letter carrier.  He offered that he only took 
over-the-counter medications, but that his pain ranged from 
level 3 on a good day to an unstated level at its most 
severe.  Further, the veteran testified that he experienced 
weakness in his left hand with respect to grip strength as 
well as numbness in the left forearm and fingers.  The 
veteran explained that his co-workers would assist him in 
performing some of his duties which required heavy lifting, 
and that his pain often caused difficulties in the 
performance of his duties.  He stated that the symptoms had 
become progressively worse over the past three to four years, 
and he reiterated his contentions as to what the examining VA 
physician had advised him.  

The Board has carefully considered the veteran's contentions 
in this case.  After applying the relevant regulatory 
criteria to the objective medical evidence, the Board must 
conclude that the currently assigned 10 percent evaluation 
for the veteran's left forearm disability is appropriate, and 
that the preponderance of the evidence is against assignment 
of a higher evaluation under any diagnostic criteria.  In the 
present case, the veteran's primary complaints involve pain, 
numbness, weakness, and fatigability in his left forearm, 
hand, and fingers.  He has not, however, sought or received 
treatment for those complaints since 1990.  Other than some 
mild ulnar palsy, he has not been objectively shown to 
experience any functional impairment in the left arm, hand, 
and fingers. 

The Board recognizes that the veteran currently complains of 
experiencing pain, numbness, fatigue, and weakness in his 
left arm as noted above.  The Board finds that such symptoms 
are contemplated in the criteria found at Diagnostic Code 
5307.  Under that diagnostic code, the veteran is currently 
in receipt of a 10 percent disability evaluation.  A 10 
percent evaluation is assigned for moderate functional 
impairment of the components of Muscle Group VII.  Here, the 
veteran has not been objectively shown to have any 
significant impairment in his left forearm, hand, and 
fingers, and was shown in January and February 2002 to have 
full grip strength in his left hand.  As discussed no muscle 
atrophy was indicated, and no limitation of motion was 
alleged or indicated.  

The Board acknowledges the veteran's complaints, but finds 
that such are adequately compensated under the currently 
assigned 10 percent evaluation, particularly in light of the 
lack of any demonstrated functional deficits.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  The Board here finds no basis 
for assignment of an evaluation in excess of 10 percent given 
the objective medical evidence presented.  While the veteran 
has consistently maintained that his symptoms and degree of 
functional impairment are greater than reflected in the VA 
rating examinations, he has not alleged that his symptoms 
have increased in severity since those examinations were 
conducted.  Moreover, there is no other objective medical 
evidence of record or which might otherwise be available to 
contraindicate the clinical findings rendered during those 
examinations.  Accordingly, based on the foregoing, the Board 
must deny the veteran's claim for entitlement to an 
evaluation in excess of 10 percent for residuals of a gunshot 
wound to the left forearm, involving Muscle Group VII.  

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2002) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  There has 
been no showing, however, that the service-connected 
residuals of a gunshot wound to the left arm have caused 
marked interference with employment, necessitated frequent 
(or any) periods of hospitalization following service, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Here, the Board recognizes that 
the veteran has complained of pain, fatigue, weakness, and 
numbness in his left upper extremity.  He has not, however, 
asserted or otherwise been shown to have limited range of 
motion in the left arm, hand or fingers, and has not 
objectively been shown to experience any loss of grip 
strength in the left hand.  The Board further notes that the 
veteran appears to be employed on a full-time basis with the 
U.S. Postal Service.  

The Board again acknowledges the veteran's complaints as 
noted above, but observes that such complaints and 
symptomatology were taken into consideration in evaluating 
the present claim.  The veteran has not been shown to be 
incapable of engaging in his normal daily activities as a 
result of his service-connected left arm disability.  Here, 
the Board finds that the regular schedular standards 
contemplate the symptomatology shown.  

The Board also finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  The Board 
observes that the regular schedular standards, set forth at 
Diagnostic Code 5307, contemplate higher ratings for the 
veteran's left arm disability.  While the veteran has 
complained of pain, weakness, fatigability, and numbness in 
his right arm, hand, and fingers, his objectively 
demonstrated symptomatology has not been shown to approximate 
the criteria for severe or moderately severe functional 
impairment involving Muscle Group VII.  The severity of the 
veteran's service-connected disability has not been shown to 
warrant assignment of a disability evaluation in excess of 10 
percent on a schedular basis.  Accordingly, referral for 
assignment of an increased rating on an extraschedular basis 
is not for consideration.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  







ORDER

Entitlement to assignment of a disability evaluation in 
excess of 10 percent for residuals of a gunshot wound to the 
left forearm (involving Muscle Group VII) is denied.  



	                        
____________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

